DETAILED ACTION
This Action is in response to the communication filed on 4/6/2022.
Claims 24-29, 31-33, 38-40, 44-47, 50, 52, 56, 61 and 62 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species iii (Wisper super enhancer (SEQ ID NO: 3) in the reply filed on 04/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 46-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, as indicated in the previous office action (05/07/2021) there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.  Also, the non-elected species of claim 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.
Claims 24-29, 31-33, 38-40, 44, 50, 52, 56, 61 and 62 are examined herein as they are drawn to the elected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 26-29, 31-32, 38-40, 44, 50, 52, 56, 61 and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The instant claims are drawn to a gene delivery vector comprising an endonuclease and at least one single guide RNA (sgRNA), or crRNA and tracrRNA, targeting a regulatory sequence of an lncRNA associated with cardiac-specific super enhancers (SEs) or a genomic DNA sequence encoding an lncRNA associated with cardiac-specific SEs (see claim 24).  As such, the claims encompass a genus of lncRNAs associated with cardiac-specific SEs, as well as regulatory sequences of said lncRNAs, which includes every possible lncRNA associated with cardiac-specific SE and every possible regulatory sequence thereof, including lncRNAs and regulatory sequences that have not yet been discovered.  The claims are rejected because there is insufficient description of the genus of lncRNAs associated with cardiac-specific SEs, and regulatory sequences thereof, encompassed by the claims.    
As indicated above, to provide adequate description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  
Regarding the genus of regulatory elements and lncRNAs associated with cardiac-specific SEs encompassed by the claims, the specification discloses five specific lncRNAs associated with cardiac-specific  SEs: Wisper, Sparc, Col15A1, Cyr61 and Smad7.  The disclosure of five specific lncRNAs associated with cardiac-specific SEs is not sufficient to adequately describe the entire genus of lncRNAs encompassed by the claims. Furthermore, regarding the genus of regulatory sequences of lncRNAs associated with cardiac-specific SEs, the specification appears to disclose eight specific regulatory sequences: the proximal Wisper enhancer (SEQ ID NO: 1), the proximal Wisper promoter (SEQ ID No. 2 ), the Wisper super-enhancer (SEQ ID No. 3), the Wisper downstream cis sequence (SEQ ID No. 4), the Smad7 cis-regulatory sequence (SEQ ID No. 5), the Cyr61 cis-regulatory sequence (SEQ ID No. 6 ), the Col15A1 cis-regulatory sequence (SEQ ID No.7 ), the Sparc cis-regulatory sequence (SEQ ID No. 8).  It is noted that the regulatory sequence disclosed includes four regulatory sequences associated with Wisper, and just one regulatory sequence associated with each of Smad7, Cyr61, Col15A1, and Sparc. The eight specific regulatory sequences disclosed in the application is insufficient to adequately describe the entire genus of regulatory sequences encompassed by the claims.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  It is noted that conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
To satisfy the written description requirement an applicant must describe the invention is such a way as to convey to one skilled in the art that applicant had the invention in his possession when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).  In cases such as the instant application where a genus is claimed, the specification must contain “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350.  It is noted that there does not appear to be any structural relationship among the genus of claimed lncRNAs or among the genus of regulatory sequences.  Additionally, as indicated above, the claims encompass every possible lncRNA associated with cardiac-specific SEs, as well as every possible regulatory sequence for every one of said lncRNAs. Accordingly, the claims reasonably encompasses lncRNAs and regulatory sequences not described in any way in the specification.  See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”).
Therefore, the disclosure does not provide sufficient written description of the genus of lncRNA associated with cardiac-specific SEs or of the regulatory sequences thereof encompassed by the claims, and rejection under 35 USC 112(a) is appropriate.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	As indicated above, the specification does disclose five specific lncRNAs associated with cardiac-specific  SEs: Wisper, Sparc, Col15A1, Cyr61 and Smad7, and eight specific regulatory sequences: the proximal Wisper enhancer (SEQ ID NO: 1), the proximal Wisper promoter (SEQ ID No. 2 ), the Wisper super-enhancer (SEQ ID No. 3), the Wisper downstream cis sequence (SEQ ID No. 4), the Smad7 cis-regulatory sequence (SEQ ID No. 5), the Cyr61 cis-regulatory sequence (SEQ ID No. 6 ), the Col15A1 cis-regulatory sequence (SEQ ID No.7 ), the Sparc cis-regulatory sequence (SEQ ID No. 8).  Limiting the claimed genus of lncRNAs to the five specific lncRNAs disclosed and limiting the genus of regulatory sequences to the eight specific regulatory sequences disclosed would obviate this rejection.
	
Improper Markush Listing of Alternatives
Claims 25, 33 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
Claim 25 is drawn to the gene delivery vector of claim 24, wherein the one or more lncRNA associated with cardiac-specific SEs is selected from the Markush group comprising Wisper, Sparc, Col15A1, Cyr61 and Smad7.   Claim 33 is drawn to the gene delivery vector of claim 32 wherein the regulatory sequence from the Markush group consisting of the proximal Wisper enhancer (SEQ ID NO: 1), the proximal Wisper promoter (SEQ ID No. 2 ), the Wisper super-enhancer (SEQ ID No. 3), the Wisper downstream cis sequence (SEQ ID No. 4), the Smad7 cis-regulatory sequence (SEQ ID No. 5), the Cyr61 cis-regulatory sequence (SEQ ID No. 6 ), the Col15A1 cis-regulatory sequence (SEQ ID No.7 ), the Sparc cis-regulatory sequence (SEQ ID No. 8).  Each regulatory sequence is structurally and functionally distinct from the others. 
The Markush groupings of lncRNAs of claim 25 and regulatory sequences of claim 33 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Each lncRNA is structurally and functionally distinct from the others and each regulatory sequence is structurally and functionally distinct from the others, such that one would not expect that any of the lncRNAs or regulatory sequences could be substituted for the others and expect the exact same result. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The "Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications” (See Federal Register/ Vol. 76, No. 27/ February 9, 2011, page 7166, which cites In re Harnisch (CCPA 1980)) states:
A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) The species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an ‘‘improper Markush grouping’’ is appropriate.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-29, 31-33, 38-40, 44, 50, 52, 56, 61 and 62
 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/148860A1 (hereafter “Bumcrot”).
	Bumcrot teaches a vector comprising an endonuclease (Cas9) and an sgRNA that is perfectly complementary to a sequence within instant SEQ ID NO: 3 (e.g., see claims 30, 56, 95-96; page 24, lines 20-28; etc., and sequence alignment information below).  It is noted that instant SEQ ID NO: 3 is disclosed as “the Wisper super enhancer” (e.g., see claim 33).  Since the sgRNA taught by Bumcrot is perfectly complementary to a sequence within instant SEQ ID NO: 3 (the Wisper super enhancer), it would necessarily target the Wisper super enhancer.  Bumcrot teaches the Cas9 can be a modified Cas9, including an enzymatically inactive Cas9 (eiCas9), which is an enzymatically dead Cas9 (see claim 34; page 4, lines 15-21; etc.)  Bumcrot teaches that the siCas9 can be a fusion protein comprising eiCas9 tagged with a transcription repressor domain (e.g., see page 8, lines 7-10).  Bumcrot teaches that the vector can be an AAV vector, including an AAV6 or AAV9 vector, or a plasmid including a plasmid that is part of the “Triple transfection protocol” for producing AAV particles (e.g., see claim 96; page 613, lines 11-12; paragraph bridging pages 616-617).  It is noted that the instant specification does not define “pAAV based plasmid”; thus, given the broadest reasonable interpretation, the plasmids of the “triple transfection protocol” described in Bumcrot are considered pAAV based plasmids.  Bumcrot teaches compositions comprising the vector as well as pharmaceutical compositions (e.g., see page 27, lines 1-9; etc.).  Bumcrot also teaches a cell/population of cells comprising a nucleic acid encoding the sgRNA/gene delivery vector comprising said nucleic acid encoding the sgRNA (e.g., see page 609, under “VI. Target Cells” through page 611). It is noted that the sgRNA comprises an oligonucleotide sequence that is antisense to a sequence of SEQ ID NO: 3, as indicated in the sequence alignment below.
	See MPEP 2112.01 II. Composition claims – If the compositions is physically the same, it must have the same properties, which states:
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

	Therefore, the instant claims are anticipated by Bumcrot.





SEQUENCE ALIGNMENT INFORMATION:

DT   03-DEC-2015  (first entry)
XX
DE   B-cell/lymphoma 11A (BCL11A) gene-targeted guide RNA (gRNA), SEQ 11200.
XX
KW   B-cell; B-cell lymphoma leukemia protein 11A; BCL11A gene;
KW   CRISPR-cas9 system; beta thalassemia; gene silencing;
KW   genetic-disease-gen.; hematological-gen.; lymphoma 11A;
KW   prophylactic to disease; ss; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2015148860-A1.
XX
CC PD   01-OCT-2015.
XX
CC PF   26-MAR-2015; 2015WO-US022851.
XX
PR   26-MAR-2014; 2014US-0970585P.
PR   25-NOV-2014; 2014US-0084488P.
XX
CC PA   (EDIT-) EDITAS MEDICINE INC.
XX
CC PI   Bumcrot DA,  Friedland AE,  Maeder ML,  Welstead GG;
XX
DR   WPI; 2015-59991R/70.
XX
CC PT   New guide RNA molecule useful in e.g. preparation of medicament for 
CC PT   altering cell and treating beta-thalassemia or beta-thalassemia major, 
CC PT   comprises targeting domain complementary with target domain from B-
CC PT   cell/lymphoma 11A gene.
XX
CC PS   Claim 6; SEQ ID NO 11200; 700pp; English.
XX
CC   The present invention relates to a novel guide RNA (gRNA) molecule 
CC   comprising a targeting domain which is complementary with a target domain
CC   from a B-cell/lymphoma 11A (BCL11A) gene. The targeting domain is 
CC   configured: (a) to provide a cleavage event selected from a double strand
CC   break and a single strand break of a beta-thalassemia (BT) target 
CC   knockout position; (b) to target an early coding region or an enhancer 
CC   region of the BCL11A gene; (c) to target an enzymatically inactive Cas9 
CC   (eiCas9) or an eiCas9 fusion protein, sufficiently close to a BT 
CC   knockdown target position to reduce, decrease or repress expression of 
CC   the BCL11A gene; or (d) to target a promoter region of the BCL11A gene. 
CC   Also described are: (1) a nucleic acid comprising a sequence that encodes
CC   the gRNA molecule; (2) a composition comprising the gRNA molecule; (3) a 
CC   method for altering a cell; (4) a method for preventing and treating beta
CC   -thalassemia and beta-thalassemia major in a subject; (5) a reaction 
CC   mixture comprising the gRNA, the nucleic acid or the composition; and (6)
CC   a kit comprising the gRNA, the nucleic acid or the composition. The 
CC   method of the present invention is useful for altering a cell using a 
CC   CRISPR/CAS system, thereby used for preventing and treating beta-
CC   thalassemia and beta-thalassemia major in a subject. The present sequence
CC   represents a BCL11A gene-targeted gRNA which can be used in the 
CC   CRISPR/CAS system of the present invention for knocking out the BCL11A 
CC   gene.
XX
SQ   Sequence 24 BP; 23 A; 0 C; 1 G; 0 T; 0 U; 0 Other;

  Query Match              0.2%;  Score 24;  DB 52;  Length 24;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy       8253 CTTTTTTTTTTTTTTTTTTTTTTT 8276 (SEQ ID NO: 3)
              ||||||||||||||||||||||||
Db         24 CTTTTTTTTTTTTTTTTTTTTTTT 1     (Bumcrot’s SEQ ID NO: 11200)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635